Exhibit 10.2

CHANGE OF CONTROL TERMINATION PROTECTION AGREEMENT

CHANGE OF CONTROL TERMINATION PROTECTION AGREEMENT (the “Agreement”) effective
March 31, 2011 between Morton’s Restaurant Group, Inc. (the “Company”) and Scott
D. Levin (“Executive”).

The Company is currently exploring potential strategic alternatives, which may
involve one or more transactions that could result in a Change of Control (as
defined below). Executive is a skilled and dedicated employee who has important
legal responsibilities and talents which benefit the Company and that will be
important for the process of exploring strategic alternatives. The Company
believes that its best interests will be served if Executive is encouraged to
remain with the Company or its Subsidiaries. The Company has determined that
Executive’s ability to perform Executive’s responsibilities and utilize
Executive’s talents for the benefit of the Company generally and, in connection
with the exploration of strategic alternatives, and the Company’s ability to
retain Executive as an employee, will be significantly enhanced if Executive is
provided with fair and reasonable protection from the risks of a Change of
Control of the Company. Accordingly, the Company and Executive agree as follows:

1. Defined Terms. Unless otherwise indicated, capitalized terms used in this
Agreement which are defined in Schedule A shall have the meanings set forth in
Schedule A.

2. Effective Date; Term. This Agreement shall be effective as of March 31, 2011
(the “Effective Date”) and shall remain in effect until December 31, 2012 (the
“Term”); provided, however, that commencing with January 1, 2013 and on each
anniversary thereof (each an “Extension Date”), the Term shall be automatically
extended for an additional one-year period, unless the Company or Executive
provides the other party hereto at least 60 days’ prior written notice before
the applicable Extension Date that the Term shall not be so extended.
Notwithstanding the foregoing, this Agreement shall, if in effect on the date of
a Change of Control, remain in effect for two years following the Change of
Control.

3. Change of Control Benefits. If Executive’s employment with the Company and
its Subsidiaries is terminated at any time within two years following a Change
of Control by the Company and any of its Subsidiaries without Cause or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled
to, and the Company shall be required to provide, subject to Executive’s
compliance with all provisions of this Agreement (including, but not limited to,
Section 6 hereof) and execution of a general release in favor of the Company
that is reasonably acceptable to the Company (the “Release”) within thirty
(30) days following the Terminate Date (which Release is not revoked by
Executive), the payments and benefits provided hereafter in this Section 3 and
as set forth in this Agreement. If Executive’s employment by the Company and any
of its Subsidiaries is terminated prior to a Change of Control by the Company
and any of its Subsidiaries without Cause in connection with or in anticipation
of such Change of Control at the request of, or upon the initiative of, the
buyer in the Change of Control transaction (an “Anticipatory Termination”),
Executive shall be entitled to, and the Company shall be required to provide,
subject to Executive’s execution of the Release within thirty (30) days
following the



--------------------------------------------------------------------------------

Termination Date, the benefits provided hereafter in this Section 3 and as set
forth in this Agreement (but only if an anticipated Change of Control actually
occurs during the Term) and Executive’s Termination Date shall be deemed to have
occurred immediately following the Change of Control.

Notice of termination without Cause or for Good Reason shall be given in
accordance with Section 12, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.

(a) Severance Payments. Beginning forty-five (45) days following the Termination
Date, the Company shall pay the following payments, which shall be payable in
equal installments over a period of twenty-four (24) months, in accordance with
the Company’s normal payroll practices:

(1) the Severance Multiple times the greater of Executive’s Base Salary in
effect (i) immediately prior to the date of the Change of Control or
(ii) immediately prior to the event set forth in the notice of termination
giving rise to the Termination Date; and

(2) the Severance Multiple times the amount of Executive’s Bonus from the
previously completed fiscal year (if any).

(b) Continuation of Employee Benefits. Beginning forty-five (45) days following
the Termination Date, Executive shall receive a monthly payment equal to the
monthly cost of continuation coverage of group health coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, for a
maximum of eighteen (18) months to the extent Executive elects such continuation
coverage and is eligible and subject to the terms of the plan and the law;
provided, that such payment shall cease to the extent that Executive is eligible
for comparable benefits from a new employer.

(c) Payment of Earned But Unpaid Amounts. The Company shall pay Executive any
unpaid Base Salary through the Termination Date and any Bonus earned but unpaid
as of the Termination Date for any previously completed fiscal year of the
Company. In addition, Executive shall be entitled to prompt reimbursement of any
unreimbursed expenses properly incurred by Executive in accordance with Company
policies prior to the Termination Date (payments in this Section 3(c), “Accrued
Payments”).

(d) Outplacement Services. For a period of two years following the Termination
Date, the Company shall promptly pay (or, in the discretion of Executive,
reimburse Executive for all reasonable expenses incurred) for professional
outplacement services of a qualified consultant selected by the Company, but for
no longer than the date Executive first obtains full-time employment after the
Termination Date (not to exceed $25,000 in the aggregate).

(e) Equity Incentive Awards. Any time periods, conditions or contingencies
relating to the exercise or realization of, or lapse of restrictions under, any
outstanding equity incentive award then held by Executive, if not previously
accelerated or waived pursuant to the Change of Control shall be automatically
accelerated or waived effective as of the Termination Date.

 

2



--------------------------------------------------------------------------------

4. Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, and, subject to Section 3(b), compensation earned from such
employment or otherwise shall not reduce the amounts otherwise payable under
this Agreement. No amounts payable under this Agreement shall be subject to
reduction or offset in respect of any claims which the Company or any of its
Subsidiaries (or any other person or entity) may have against Executive.

5. 280G Parachute Payments. Notwithstanding any other agreement between the
Company and the Executive, in the event that any payment or benefits (whether
made or provided pursuant to this Agreement or otherwise) provided to Executive
constitute “parachute payments” within the meaning of Section 280G of the Code
(“Parachute Payments”) and would be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Executive will be entitled to receive either (A) the full
amount of the Parachute Payments, or (B) the maximum amount that may be provided
to Executive without resulting in any portion of such Parachute Payments being
subject to such Excise Tax, whichever of clauses (A) and (B), after taking into
account applicable federal, state, and local taxes and the Excise Tax, results
in the receipt by the Executive, on an after-tax basis, of the greatest portion
of the Parachute Payments. Any reduction of the Parachute Payments pursuant to
the foregoing shall occur in the following order: (1) any cash payment under any
change in control bonus agreement or similar agreement, (2) any cash severance
payable by reference to the Executive’s base salary and annual bonus; (3) any
other cash amount payable to the Executive; (4) any benefit valued as a
“parachute payment” (within the meaning of Section 280G of the Code); and
(5) acceleration of vesting of any equity award. Any determination required
under this Section 5 shall be made in writing by the independent public
accountants of the Company, whose determination shall be conclusive and binding
for all purposes upon the Company and the Executive. For purposes of making any
calculation required by this Section 5, such accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.

6. Restrictions and Obligations

(a) Confidentiality.

(1) During the course of Executive’s employment by the Company (prior to and
during the Term), Executive has had and will have access to certain trade
secrets and confidential information relating to the Company and its
Subsidiaries and Affiliates (the “Protected Parties”) which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms

 

3



--------------------------------------------------------------------------------

concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. Executive acknowledges that such Confidential Information constitutes
valuable, highly confidential, special and unique property of the Protected
Parties. Executive shall hold in a fiduciary capacity for the benefit of the
Protected Parties all Confidential Information relating to the Protected Parties
and their businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or its Subsidiaries and which shall not be
or become public knowledge (other than by acts by Executive or representatives
of Executive in violation of this Agreement). Executive shall not, during the
period Executive is employed by the Company or its Subsidiaries or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall Executive
use it in any way, except (i) in the course of Executive’s employment with, and
for the benefit of, the Protected Parties, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which Executive is a party,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment, (iv) as to such Confidential Information that becomes
generally known to the public or trade without his violation of this
Section 6(a) to Executive’s spouse, attorney and/or his personal tax and
financial advisors as reasonably necessary or appropriate to advance Executive’s
tax, financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Confidential Information by an Exempt
Person shall be deemed to be a breach of this Section 6(a) by Executive.
Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. Executive understands and agrees that Executive shall acquire no rights
to any such Confidential Information.

(2) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Company or it Subsidiaries, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Company and its Subsidiaries, whether prepared by Executive or otherwise
coming into Executive’s possession, shall remain the exclusive property of the
Company and its Subsidiaries.

(3) It is understood that while employed by the Company or its Subsidiaries,
Executive will promptly disclose to it, and assign to it Executive’s interest in
any invention, improvement or discovery made or conceived by Executive, either
alone or jointly

 

4



--------------------------------------------------------------------------------

with others, which arises out of Executive’s employment. At the Company’s
request and expense, Executive will assist the Company and its Subsidiaries
during the period of Executive’s employment by the Company or its Subsidiaries
and thereafter (but subject to reasonable notice and taking into account
Executive’s schedule) in connection with any controversy or legal proceeding
relating to such invention, improvement or discovery and in obtaining domestic
and foreign patent or other protection covering the same.

(b) Cooperation. During Executive’s employment with the Company and any period
of time for which Executive is receiving payments or benefits pursuant to
Section 3 from the Company, Executive shall cooperate fully with any
investigation or inquiry by the Company, or any governmental or regulatory
agency or body, concerning the Company or its Subsidiaries’ or Affiliates’
operations.

(c) Non-Solicitation or Hire. During Executive’s employment with the Company and
for a period of twenty-four (24) months following the termination of Executive’s
employment for any reason, Executive shall not (a) directly or indirectly
solicit, attempt to solicit or induce (x) any party who is a commercial customer
that generates revenue in excess of $25,000 annually (a “Commercial Customer”)
of the Company or its Subsidiaries, who was a Commercial Customer of the Company
or its Subsidiaries at any time during the twelve (12) month period immediately
prior to the date Executive’s employment terminates or who is a prospective
Commercial Customer that has been identified and targeted by the Company or its
Subsidiaries, for the purpose of marketing, selling or providing to any such
party any services or products offered by or available from the Company or its
Subsidiaries, or (y) any supplier to the Company or any Subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any Subsidiary
or in any manner interfere with any agreement or contract between the Company or
any Subsidiary and such supplier or (b) hire any employee of the Company or any
of its Subsidiaries or Affiliates who holds the position of Assistant Manager or
higher (a “Current Employee”) or any person who held the position of Assistant
Manager or higher of the Company or any of its Subsidiaries or Affiliates during
the twelve (12) month period immediately prior to the date Executive’s
employment terminates (a “Former Employee”) or directly or indirectly solicit or
induce a Current or Former Employee to terminate such employee’s employment
relationship with the Protected Parties in order, in either case, to enter into
a similar relationship with Executive, or any other person or any entity.

(d) Property. Executive acknowledges that all originals and copies of materials,
records and documents generated by him or coming into his possession during his
employment by the Company or its Subsidiaries are the sole property of the
Company and its Subsidiaries (“Company Property”). During Executive’s employment
with the Company, and at all times thereafter, Executive shall not remove, or
cause to be removed, from the premises of the Company or its Subsidiaries,
copies of any record, file, memorandum, document, computer related information
or equipment, or any other item relating to the business of the Company or its
Subsidiaries, except in furtherance of his duties under the Agreement. When
Executive’s employment with the Company terminates, or upon request of the
Company at any time, Executive shall promptly deliver to the Company all copies
of Company Property in his possession or control.

 

5



--------------------------------------------------------------------------------

(e) Nondisparagement. Executive agrees that he will not at any time (whether
during Executive’s employment with the Company or anytime thereafter) publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning the Company and its Subsidiaries, Castle
Harlan Partners III, L.P., their parents, Subsidiaries and Affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

(f) Remedies; Specific Performance. Executive acknowledges and agrees that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. Executive hereby
consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order.

7. Termination of Employment for Other Than Without Cause or Without Good
Reason. Nothing in this Agreement shall be construed to prevent the Company or
any of its Subsidiaries from terminating Executive’s employment for Cause. If
Executive’s employment is terminated by the Company for any reason other than
without Cause or by Executive without Good Reason, the Company shall have no
obligation to make any payments under this Agreement, except for the Accrued
Payments.

8. Assignment. Except as otherwise provided herein, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Company and
Executive and their respective heirs, legal representatives, successors and
assigns. If the Company shall be merged into or consolidated with another
entity, the provisions of this Agreement shall be binding upon and inure to the
benefit of the entity surviving such merger or resulting from such
consolidation. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. The provisions of this Section 8 shall continue to
apply to each subsequent employer of Executive hereunder in the event of any
subsequent merger, consolidation or transfer of assets of such subsequent
employer.

9. Withholding and Deferral. Notwithstanding any other provision of this
Agreement, the Company may, to the extent required by law, withhold applicable
federal, state and local income and other taxes from any payments due to
Executive hereunder.

10. Section 409A Specified Employee. Notwithstanding any other provision of this
Agreement, if at the time of the termination of Executive’s employment Executive
is a “specified employee” (as defined in Section 409A of the Code (“Section
409A”)) and any payments or benefits upon such termination under Section 3
hereof will result in additional tax or

 

6



--------------------------------------------------------------------------------

interest to Executive under Section 409A, Executive will not be entitled to
receive such payments or benefits until the date which is six (6) months after
the termination of Executive’s employment for any reason, other than as a result
of Executive’s death or Disability.

11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Illinois, without regard to conflicts
of laws principles thereof.

12. Notice. For the purpose of this Agreement, any notice and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received at the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith.

If to the Company:

Morton’s Restaurant Group, Inc.

c/o Castle Harlan, Inc.

150 East 58th Street

37th Floor

New York, New York 10155

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Robert Goldstein, Esq.

   Laurence M. Moss, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

13. Entire Agreement; Offset. This Agreement constitutes the entire agreement
between the parties and, except as expressly provided herein, supersedes the
provisions of all other prior agreements expressly concerning the effect of a
termination of employment in connection with or following a Change of Control on
the relationship between the Company and its Affiliates and Executive. In no
event shall payments or benefits provided pursuant to any other agreement
between Executive and the Company entitle Executive to a duplication of payments
and benefits pursuant to this Agreement and, in the event of an Anticipatory
Termination, any amount payable hereunder shall be offset and reduced by the
amount of any termination payments or benefits previously provided to Executive
or any other severance arrangement with the Company.

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the 31st day of
March, 2011.

 

MORTON’S RESTAURANT GROUP, INC.

/s/ Zane Tankel

By: ZANE TANKEL Title: Director and Authorized Signatory

/s/ Scott D. Levin

SCOTT D. LEVIN



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

“Base Salary” means Executive’s annual rate of base salary in effect on the date
in question.

“Beneficial Owner” means beneficial owner within the meaning of Rule 13d-3 and
13d-5 of the General Rules and Regulations under the Exchange Act.

“Board” means the board of directors of the Company.

“Bonus” means the amount payable to Executive under the Company’s applicable
annual incentive bonus plan with respect to a fiscal year of the Company.

“Cause” means as determined by the Board (or its designee), (i) indictment for a
felony or any crime involving dishonesty or theft; (ii) conduct by Executive in
connection with his employment duties or responsibilities that is fraudulent,
unlawful or grossly negligent; (iii) Executive’s willful misconduct;
(iv) Executive’s contravention of specific lawful directions related to a
material duty or responsibility which is directed to be undertaken from the
Board; (v) Executive’s material breach of his obligations under this Agreement,
including, but not limited to breach of Executive’s obligations under Section 6,
and Executive’s continued inattention to or material failure to perform the
duties reasonably assigned to Executive by the Board; (vi) any acts of
dishonesty by Executive resulting or intending to result in personal gain or
enrichment at the expense of the Company, its Subsidiaries or Affiliates;
(vii) Executive’s failure to comply with a material policy of the Company, its
Subsidiaries or Affiliates; or (viii) Executive’s engaging in personal conduct
(including, but not limited to, harassment or discrimination of employees, or
the use or possession at work of any illegal controlled substance) which
seriously discredits or damages, or could seriously discredit or damage, the
Company, its Subsidiaries or Affiliates. A termination for “Cause” shall be
effective immediately (or on such other date set forth by the Board). With
respect to any event or deficiency constituting Cause pursuant to clauses
(v) and (vii) above (except with respect to a breach by Executive of Executive’s
obligations under Section 6 of the Agreement), the Company shall be required to
provide Executive with written notice specifying such event or deficiency within
ninety (90) days following the Board’s verifiable knowledge of the occurrence of
such event or deficiency and Executive shall have thirty (30) days after receipt
of such notice to cure, if curable, such event or deficiency that would result
in such Cause, as reasonably determined by the Board.

“Change of Control” means the occurrence of the following events: (i) any Person
other than Castle Harlan, Inc. and its Affiliates becomes the Beneficial Owner,
directly or



--------------------------------------------------------------------------------

indirectly, of securities representing a majority of the combined voting power
of the Company’s then outstanding securities generally entitled to vote for the
election of members of the Board, (ii) any Person other than Castle Harlan, Inc.
and its Affiliates becomes the Beneficial Owner, directly or indirectly, of
securities representing more than thirty percent (30%) of the combined voting
power of the Company’s then outstanding securities generally entitled to vote
for the election of members of the Board and Castle Harlan, Inc. and its
Affiliates own less than five percent (5%) of the combined voting power of the
Company’s then outstanding securities generally entitled to vote for the
election of members of the Board, or (iii) as a result of a cash tender offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the individuals who were members
of the Board as of the Effective Date (the “Incumbent Directors”) cease to
constitute at least a majority of the Board of the Company or of any successor
to the Company; provided that any person becoming a director after the Effective
Date and whose election or nomination for election by the shareholders of the
Company was approved by a vote of at least a majority of the Incumbent Directors
then on the Board shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Morton’s Restaurant Group, Inc. and, after a Change of Control,
any successor or successors thereto.

“Disability” means disability as defined in Section 409A.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” means (i) Executive is assigned any duties or responsibilities
materially inconsistent with his position as Senior Vice President, General
Counsel and Corporate Secretary, (ii) a reduction in the Executive’s base salary
or target bonus opportunity, (iii) the Company fails to pay any sum of money to
Executive when the same becomes due or (iv) relocation of the Company’s
headquarters to a location more than fifty (50) miles from the Company’s current
headquarters. Executive shall be required to provide the Company with written
notice specifying such event or deficiency constituting Good Reason within
ninety (90) days following Executive’s knowledge of the occurrence of such event
and the Company shall have thirty (30) days after receipt of such notice to cure
the event or deficiency that would result in Good Reason.

“Person” means a person, as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act (or any successor thereto).

“Severance Multiple” means 2.

“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

2